 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Johnson CompanyandHotel and Restaurant Employeesand Bartenders Union, Local 4, Hotel and Restaurant Em-ployees and Bartenders International Union,AFL-CIOHowardJohnson CompanyandLois Burkert.Cases Nos. 22-CA-1052 and 22-CA-1075.October 29,1962DECISION AND ORDEROn May 23, 1962, Trial ExaminerSamuel Ross issuedhis Inter-mediate Report in the above-entitled consolidated proceeding, findingthat the Respondent had engaged in the unfair labor practicesallegedin the complaints and recommending that Respondentcease and desisttherefrom, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'The Boardadopts asitsOrder the Recommended Order of theTrial Examiner.'1 Interestat the rateof 6 percent per annum shall be added to the backpay to be com-puted in the manner set forth inIsisPlumbing&Heating Co,138 NLRB 716. For thereasons stated in his dissenting opinion in that case,MemberRodgers would not awardinterest.2 The noticeappended to the Intermediate Report is hereby amended by deleting thephrase "Thisnotice must remain posted for 60 daysfrom the datehereof," and substitut-ing therefor the phrase"This notice must remain posted for 60 consecutive days fromthe date ofposting. . . . .INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpona chargeof unfair laborpracticesfiled byHotel and Restaurant Employeesand BartendersUnion, Local 4, Hoteland RestaurantEmployeesand BartendersInternationalUnion, AFL-CIO, on October 20, 1961,and amended on Novem-ber 28,1961, and upon a like charge filedon November 21, 1961, by Lois Burkert,an individual,the General Counsel of the National LaborRelations Board issuedcomplaints dated December13, 1961, and January 5, 1962, respectively,allegingthat theHoward JohnsonCompany (herein calledthe Respondentor the Company)had engaged in and is engaging in unfairlabor practices withinthe meaning of Sec-tion 8(a)(1), (3), and (4) of the National LaborRelationsAct, as amended (61Stat.136, 73 Stat.519), hereincalled the Act.In substance,the complaints allegethat Respondent discharged and has refused to reinstatetwo employeesbecause oftheirmembership in and activitieson behalf of the Unionand becausethey gavetestimony underthe Actin a prior unfairlaborpractice case against Respondent.139 NLRB No. 30. HOWARD JOHNSON COMPANY549The Respondent has filed answers denying the substantive allegations of the twocomplaints, the commission of unfair labor practices, and that it is an employerwithin the meaning of the Act.On January 5, 1962, the General Counsel of the National Labor Relations Boardconsolidated the two cases for hearing.Pursuant to due notice, a hearing washeld before Trial Examiner Samuel Ross in New Brunswick, New Jersey, on Jan-uary 22, 1962.All parties were represented at the hearing by counsel and wereafforded full opportunity to be heard, to introduce evidence, to examine and cross-examine witnesses, to present oral argument, and to submit briefs.The filing ofbriefs was waived by all the parties.Upon the entire record in the case, and from my observation of the witnessesand their demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Maryland corporation incorporated on March 10, 1961, hasbeen engaged since June 30, 1961, in the operation of a chain of Howard Johnsonrestaurants on the New Jersey Turnpike, including the only one involved in thisproceeding, known as Restaurant 8N located near Milltown, New Jersey, whereRespondent sells and distributes food, beverages, and other related products to thegeneral public.Respondent admits that for the year ending June 30, 1962, itsgross revenues from the operation of its Milltown restaurant will exceed $500,000,and that during the same period, it has and will cause to be purchased and deliveredto said restaurant from points and places outside the State of New Jersey, food andother products valued in excess of $50,000.Accordingly, I find and conclude that the Respondent is engaged in interstatecommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDHotel and Restaurant Employees and Bartenders Union, Local 4, Hotel andRestaurantEmployees and Bartenders International Union, AFL-CIO (hereincalled the Union), is a labor organization within the meaning of Section 2(51) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background-The prior unfair labor practicecaseagainstRespondentBefore the Respondent undertook the operation of the chain of Howard Johnsonrestaurants on the New Jersey Turnpike, these restaurants were operated by HowardJohnson, Inc , of New Jersey (herein called the New Jersey corporation), the stockin which (except for one share) was wholly owned by Howard D. Johnson and hisson and daughter.On April 11,1 following a consent election conducted by theBoard, the Union was certified as a collective-bargaining representative of the em-ployees of the New Jersey corporation at its Restaurant 8N on the New JerseyTurnpike near Milltown, New Jersey.2On May 16, the Johnson family transferredall of the stock in the New Jersey corporation, and all of their stock in 20 othercorporations, in exchange for all the stock in the Respondent.From May 16 toJune 30, the New Jersey corporation, although wholly owned by the Respondent,continued to operate the Howard Johnson restaurants on the New Jersey Turnpike,including Restaurant 8N.On June 30, the Respondent, as sole stockholder ofthe New Jersey corporation, caused the latter's assets, subject to its liabilities, to betransferred to itself, dissolved the New Jersey corporation, and assumed the opera-tion of the Turnpike restaurants, including Restaurant 8N, previously operated by itswholly owned subsidiary.Thereafter, on July 6, 1961, when the representativesof the dissolved New Jersey corporation 3 met with the Union's representatives, thecompany representatives advised the Union for the first time of the corporate changein the operation of the Turnpike restaurants, stated that they had no authority tobargain for the Respondent, but agreed to convey the Union's request that Respond-1This and all dates hereinafter refer to 1961 unless otherwise specifically noted.2 Case No 22-RC-11063These included John IIipson, who is also vice president of Respondent and a memberof its executive management committee, Daniel 0. Steele, who was thenRespondent'slabor counsel as well as labor counsel to New Jersey corporation, and Benton Caldon, thendirector of operations on the New Jersey Turnpike for the New Jersey corporation, as wellas for Respondent. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDent "recognize them as a successor in the matter of negotiations,collective bar-gaining."Subsequently, in a Board proceeding based on the Union's charge that both theNew Jersey corporation and Respondent had failed and refused to bargain in goodfaith with the Union in violation of Section 8(a)(5) and (1) of the Act, the Re-spondent contended that it was under no legal compulsion to bargain with the Unionbecause,interalia,itis not a successor to Howard Johnson, Inc., of New Jersey;it did not assume any obligation of its predecessor in respect to the Union's certi-ficate; and because, in its operation of the restaurants on the New Jersey Turnpike,the Respondent is engaged in the execution of functions of the New Jersey Turn-pike Authority, a political subdivision of the State of New Jersey, and thus is "anintegral part of the Authority," and exempt from the Board's jurisdiction underSection 2(2) of the Act. InHoward Johnson, Inc., of New Jersey and HowaidJohnsonCompany,135NLRB 1260, the Boardsustainedthe Trial Examiner'sconclusions that all of Respondent's contentions were without substance and/ormerit, and that since July 6, the Respondent had failed and refused to bargain withthe Union as the representative of the employees of Restaurant 8N, in violation ofSection 8 (a) (5) and (1) of the Act .4B. Respondent's refusalto reinstateVera Wenzer and Lois BurkertVera Wenzer and Lois Burkert werewitnessesfor the General Counsel in theprior unfair labor practicecase againstRespondent.On the issue raised thereinby Respondent, that it was not a successor to the New Jersey corporation, Wenzertestified that after Respondent took over its operation, there was no change atRestaurant 8N, either in respect to personnel,management,menus, physical equip-ment, supplies,or in any other regard.The parties to the former case stipulatedin respect to the testimony of Lois Burkert, that her testimony "would be substan-tially the same as the prior employees Mendoker and Wenzer."At the time of the previous hearing, Wenzer had been employed by Respondentand its predecessor as a waitress for about 10 years, and Burkert had been so em-ployed as a cashier for about 31/2 years.Both were at that time on leave of absencefrom Respondent's employ, Wenzer, becauseof recentmajor surgery, and Burkert,because of emergency hospitalization for thrombophlebitis.After the hearing inthe former case, when, upon their physicians' advice that they could work again, theysought to return to their jobs, both were denied reemployment.51.The basic issue to be resolvedThe General Counsel alleges that the Respondent's refusal to reemploy Wenzerand Burkert was motivated by their activities on behalf of and their membership intheUnion, and their testimony against Respondent in the previous unfair laborpractice case.Respondent, on the other hand, maintains that Wenzer and Biirkertare still carried on Respondent's records as employees on leave status, and that itsfailure to utilize their services is in no way related either to animus against theUnion or hostility to these employees because of their testimony in the earlier case,but solely because there was "no spot" for them at the time they sought to returnto work due to a seasonal decline in businessAlthough Respondent professes to bewilling to reemploy Wenzer and Burkert as soon as a vacancy occurs for which theyare qualified, Respondent had not recalled either of them at the time of the hearingin this case.An examination of the record discloses the following in respect to the employmentofWenzer and Burkert and their efforts to resume their employment at the con-clusion of their illnesses.2Wenzer's employment record with Respondent and its predecessor corporation,and her unsuccessful effort to return to work after her sick leaveVera Wenzer worked at the counter at Respondent's Restaurant 8N.As notedabove she had been employed by Respondent and its predecessor, the New Jerseycorporation, at Howard Johnson restaurants for 10 years. In January 1961, Wenzerand another employee, Margaret Mendoker, requested the Union to organize theemployees of Restaurant 8N.Thereafter,Wenzer solicited signatures to unionI in view of the above Board decision, I find and conclude that the Respondent's likecontention in this case, that it is not an employer within the meaning of the Act becauseit is performing functions of the New Jersey Turnpike Authority, is without merit.5Wenzer sought to return on October 16, Burkert on November 21 HOWARD JOHNSON COMPANY551authorization cards.The New Jersey corporation campaigned actively against theUnion.Wenzer was an observer for the Union at the election.After the Union'scertification, she was a member of the Union's negotiating committee which met inMay and June with the New Jersey corporation's representatives in the unsuccessfuleffort to negotiate a collective-bargaining contract.On July 17, Wenzer notified Respondent's hostess, Lillian Makara,6 that she hadto go on leave of absence for an indefinite period to undergo "major surgery "OnOctober 1, after surgery and convalescence, Wenzer notified Makara that she hadbeen advised by her doctor that she could return to work on October 16.Makarasaid, "All right." 7A few days later, at the request of Wenzer, Margaret Mendokerreminded Makara that Wenzer was returning to work on October 16Makarareplied that she already knew, and that she had a notation of it "marked out back."On or about October 9 or 10 Wenzer visited Restaurant 8N to make arrangementswith Margaret Mendoker to attend the hearing in the prior unfair labor practice caseagainst Respondent.During this visit, Makara quipped to Wenzer, "Have you gotyour working shoes ready for Monday?"Wenzer replied, "I have already takenthem out of moth balls." aAs noted above, on October 11, Wenzer testified in theBoard hearing as a witness against Respondent.On October 16, Wenzer reported for work in her uniform about 6:40 a.m.,9 hungup her hat and coat, and proceeded to set out silverware and supplies at her regularstation.She then went to the back of the restaurant and observed for the first timethat her name was not on the schedule to work that day. Believing this to be anoversight, she waited for Morris Diamond, the restaurant manager, to arrive.Whenhe did about 6:55, she told Diamond her name was not on the schedule.Diamondreplied, "Yes, I know."Wenzer asked, "What does this mean?"Diamond re-sponded, "There is no spot for you now."He suggested that Wenzer go home.Ashort time, later, in Mendoker's presence, Wenzer asked Diamond when he wouldhave a spot for her.Diamond replied, "I really don't know."Wenzer then wenthome, telephoned Makara, and inquired regarding the absence of her name fromthe scheduleMakara replied, "There isn't any spot for you." She also toldWenzer that she "didn't know when there would be one."3.Burkert's employment record with Respondent,and her unsuccessfuleffort toresume work after herillnessLois Burkert was employed as a daytime cashier by Respondent and its predecessorcorporation since April 1958.She joined the Union after theBoard election onMarch 7.On August 21, Burkert was rushed to the hospital.Through her husband,Burkert notified Respondent's Restaurant Manager Diamond that she was in thehospital suffering from thrombophlebitis, and that, according to the doctor's prog-nosis,she would not be able to return to work for about 3 months. In September,Burkert calledManager Diamond at Restaurant 8N to recommend a girl for em-ploymentDiamond inquired about Burkert's health, and suggested that she notreturn until she was "good and well" because her conditionwas seriousand not onewith which "to fool around."As noted above, on October 12, Burkert attendedthe Board hearing to testify, on behalf of the General Counsel, in the previousunfair labor practicecase againstRespondent, and her testimony was stipulated bythe parties.According to Burkert's uncontradicted testimony, about October19, she visitedRestaurant 8N and hada conversationwithHostessMakara, oneof Respondent'ssupervisors.Makara said, "You were at the hearing [of the 8(a)(5) case],weren'tyou " Burkert responded in the affirmative.Makara then inquired when Burkertwould return to work.Burkert replied that she definitelyplannedto return to workon November 21.Makara asked Burkert, "Why don't you wait until after [Thanks-9 Although Respondent refused to concede that Makara isa supervisorwithinthe mean-ing of the Act the uncontradicted record shows that her duties include the preparationof a weekly schedule by which sheassigns thehours and days that waitressesand otheremployees work, that she has authority to give employees days off from work, and that, inthe exercise of her duties, she exercises independent judgment.Accordingly,I find andconclude that Makara is a supervisor within the meaning of Section 2(11) of the Act.7There is a conflict in the record as to whether Wenzer or Makara then made a nota-tion on the latter's locker of the date on which Wenzer was to returnSince there is nodispute that such a notation was made, I deem it unnecessary to resolve the conflict as towho made it8 The foreeoine finding is based on the uncontradicted and credited testimony of Wenzerand Margaret Mendoker0 Her regular hours were 7 a in. to 3 p m 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiving]."Burkert responded that she preferred to work during the holiday becauseher husband and son would be away from home. According to the credited testi-mony of Lois Burkert and Vera Wenzer, on November 13, Burkert telephonedRespondent'sManager Diamond from the home of Wenzer,l° and told him that herdoctor had authorized her to return to work on November 21.Diamond replied,"Well, we have no spot for you on the schedule."Burkert asked,"What do youmean?I have seniority over the other girls that are there.Can't you goby seniority?"Diamond replied that they could apply seniority, but that they werenot going to do so.He suggested that if Burkert did not want to take his word forit,she could call the main office and speak to Mr. Caldon.11Burkert called Caldonthe same day and complained about Diamond's refusal to reinstate her.Caldonpromised to look into the matter.A few dayslater,Burkert called Diamond toinquire whether Caldon had contacted him.Diamond replied he had not. Sheasked Diamond whether this meant that matters stood the same way.He replied,"Yes "That same day, Burkert again called Caldon and was advised that becauseshe had been out for such a long time, it would not be fair to ask other girls to leaveso that she could come back.Burkert then requested a layoff slip so that she couldapply for unemployment compensation.Caldon suggested she ask Diamond for itOn November 20 or 21, Burkert visited the restaurant to ask Diamond for the layoffslip.On this occasion, Diamond said, "You know, Lois, you told me-that youweren't coming back to work." She replied, "You know that isn't true."4.Respondent's policy and past practice in respect to leaves of absenceAs stated by its Labor Counsel Steele, Respondent's policy in respect to the re-employment of persons who take extended leaves of absence is as follows:it is our policy, to rehire any girls or any of our personnel who have beenout for any period of time for whatever reason, so long as . . . their conductand employment has been in the best interests of the Company.12We are glad to get them back because we have trained them in our standardsand particularly when the summer months come along, we like to have a back-log of these people whom we can call upon to help us through our busy period,so when we speak about leave of absence, we don't have any clearly definedleave of absence program whereby an employee can leave our employ forpersonal reasons and stay out an indefinite length of time.Notwithstanding Caldon's statement to Burkert which,inter alia,ascribed the lengthof her leave of absence as a reason for not reinstating her, and Steele's statement ofthe Company's policy which implies that Respondent has no policy which permitsemployees to "stay out an indefinite length of time" and expect reinstatement, therecord shows that except for the last leaves of Wenzer and Burkett,no employee wasever before refused reinstatement by Respondent or its predecessor corporation whenthe employee sought to return to work after leave.Thus, in July and August 1960,Wenzer was out for 5 or 6 weeks to receive injections in her legs for varicose veins.At the conclusion of that leave, she was reinstated to her jobBurkert had beenon leave on two previous occasions,once in October 1959, when she was hospitalizedfor the removal of kidney stones,and again in May 1960,when she was out for"minor surgery."On each of these occasions,Burkert was out for 4 or more weeksand was reinstated to her job at the conclusion of her convalescence.The recordfurther shows that other employees who went on extended leave, including WilmaJacobs and Betty Ultsh, were returned to work at the conclusion of such leave.Respondent offered no proof that any employee was ever denied reemploymentbecause of either the length or the indefinite nature of such employee's leave ofabsenceMoreover,the Respondent was quite obviously not concerned with thelength of the instant leave of absence of either Burkert or Wenzer.Thus, as notedabove, Respondent's Manager Diamond had suggested to Burkert that she stay outas long as necessary to get "good and well." Similarly,when on October 1 WenzernotifiedHostessMakara that she was returning on October 16, the latter gave noindication that there was any question regarding Wenzer's return because of thelength of time she had been out on leave, but merely said, "All right."On theioWenzer listened to the conversation on an extension telephone.n Benton Caldon,Respondent'sdirector of operations on the New Jersey Turnpike.12 Respondent does not contend that Wenzer or Burkert were other than satisfactoryemployees,or that their "conduct and employment"was other than "in the best interestsof the Company " HOWARD JOHNSON COMPANY553contrary,Makara indicated on October 9 or 10 when she asked Wenzer, "Have yougot your working shoes ready for Monday?" that Wenzer's job was awaiting her.Respondent does not contend, and there is no proof in the record, that eitherBurkert or Wenzer extended her leave of absence beyond the time necessary torecover from their respective conditions. In view of all the foregoing, includingRespondent's policy and past practice in respect to leaves of absence, I concludethat Respondent's denial of reinstatement to Wenzer and Burkert could not reason-ably have been based on the length of their leaves of absence, and that the assertionof this reason was pretextual.5.Other reasons asserted by Respondent for its alleged inability to reinstateWenzer and BurkertRespondent asserted several other reasons for its professed inability to reinstateBurkert and Wenzer despite its alleged readiness to reemploy them when therewere vacancies for their qualifications.The Respondent first contends that its busi-ness is seasonal, that its personnel requirements are substantially lower during slackseasons, and that Burkert and Wenzer applied for reinstatement during a slowperiod when no vacanacies were available for them.Respondent further contendsthat Burkert and Wenzer were "inflexible" in respect to the hours and days on whichthey were willing to work, and that these "unreasonable conditions" could not bemet by Respondent "in the winter months."a.Respondent's contention that jobs were not available for Wenzer and Burkertbecause they sought to return to work during the slack seasonThe record clearly shows that Respondent's business, which caters primarily, ifnot exclusively, to the motoring public, is seasonal in nature-that its business isheaviest in the summertime when the public takes vacations and travels the most,and slowest in the winter when the weather is poor and motoring by the public isat its lowest.Thus, Respondent's records show that in July 1961, Restaurant 8Ndid a gross business of $59,967, in October sales dropped to $39,217, and in No-vember, the further decreased to $35,490.Respondent's Area Supervisor RobertMoinahan testified that Restaurant 8N employs about 50 percent fewer people inwinter than it does in summer.However, during the summer months the Respond-ent employs many school and college girls who return to their studies when schoolreopens in the fall.Moinahan testified that it was also necessary to lay off someemployees during the winter months.Respondent brought no records to the hear-ing to show the comparative number of employees utilized by Respondent during thesummer and winter months, and offered no explanation for its failure to producesuch records.In the absence of such records, the extent to which the exodus ofschool girls was in itself sufficient to reduce Respondent's personnel complementto its obviously lesser fall and winter requirements cannot be assessed.Underthese circumstances, the inference is permissible that the records, if produced, wouldnot support the testimony of Moinahan regarding the necessity for layoffs.13How-ever, the record shows, independently of any inference, that during the fall and win-ter of 1961, notwithstanding the slack season, Respondent hired five or six addi-tional waitresses.14In any event, the record is undisputed that Wenzer's employment had neverbefore been affected by seasonal declines.Thus, according to her uncontradictedand credited testimony, she had never been laid off in prior years, and except forperiods of illness, she had worked throughout the preceding winter of 1960. Inrespect to Burkert and the other cashiers, according to Burkert's uncontradictedtestimony, the practice in prior years had been to divide the winter work equallyamong them by having each cashier take off in turn for a period of 6 weeks.15During ,the previous winter, Burkert had worked during November and December1960.Moreover, in 1959, Burkert had been reinstated to her job in November, aslack period, after her hospitalization for the removal of kidney stones.From theis See 2Wlgmore,Evidence(3d ed), § 295; see also WhitinMachineWorks, 100NLRB 279, 285;Hilma H Erickson and Erik E. Erikson d/b/a Detroit Plastic ProductsCompany,etal,121 NLRB 448, 49914The details of such new hires will be reported hereinafter in connection with anothercontention of Respondent"Respondent's Manager Diamond testified that he did not want this practice repeatedin 1961, but he offeredno reasonor explanation for his decision to terminate the practice. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDforegoing, it is quite obvious and I conclude that the failure of Respondent toreinstate eitherWenzer or Burkert could not reasonably have been motivated bythe seasonal nature of its business, and that the assignment of this reason for itsalleged inability to reemploy them is merely another pretext on the part of Re-spondent.b.The alleged "inflexibility" of Burkert and Wenzer in respect to the hoursand days that they were willing to workRespondent's further contention, that it was unable to reinstateWenzer andBurkert because they were "inflexible" in regard to the hours and days that theywere willing to work, may be summarized as follows: Before they went on leaveof absence, Wenzer and Burkert worked only 4 days each week on the 7 a m. to3 p.m. shift; they were both unwilling to work on weekends or on any other shift;at the time they sought to return to work, and ever since, Respondent has had novacancies for the particular schedules that they preferred to work, at all the mate-rial times, Respondent has had vacancies for them on other shifts and weekends,and would have employed them if they had been more "flexible" and had not im-posed such "unreasonable conditions" on their hours and days of work. SinceWenzer and Burkert occupied different jobs, analysis of this contention requiresseparate consideration of the record in respect to each of these alleged discriminatees.(1) Burkert'sallegedinflexibilityin respectto days and hoursThereisno disputein the record that before she became ill, Burkert, a cashier,worked 4 days a week, on Mondays, Tuesdays, Thursdays, and Fridays, on the7 a.m. to 3 p.m. shift i6Occasionally, she worked a 5-day week, and on request,in emergencies, she worked on Saturdays.Respondent offered no testimony to thecontrary and brought no records to the hearing, although such were admittedlyavailable, to disprove Burkert's testimony in this regard. I therefore conclude thatthere is nothing in Burkert's prior work record to support Respondent's contentionthat she was "inflexible" in respect to her days of work.In respect to the hours which she was willing to work, Respondent's ManagerDiamond testified that in September, when Burkert came into the restaurant to pickup aninsurancecheck, he asked her wheher she would be available for the 3 to 11shift, or weekend work, and that she replied in the negative.According to Diamond,this conversationfollowed one a few days earlier, in which Burkert had allegedlysaidthat she had been advised by her doctor that shewould not "eve?"be able tocome to work.When asked why, in view of her statement to him, he continued tocarry Burkert on his employment roll, contrary to the general practice in suchcases,Diamond contradicted his testimony regarding the earlier conversation, andtestified that "she said that she probably couldn't come back and work the hoursthat she even did before, and further that she couldn't work three to eleven orweekends."Aside from the obvious contradiction in his testimony noted above,it is beyond belief that Diamond would have asked an employee who had just toldhim she was physically unable to work any more, whether she would work lessdesirable hours 17Burkert denied that she had ever told Diamond that she wouldnot be able to return to work, denied that she was ever asked by Diamond whethershe would be willing to work a 5-day week or on weekends, and also denied thatshe was ever offered a job on a different shift. I was favorably impressed withBurkert's forthrightness, honesty, and demeanor on the witness stand, and I credither denials.Burkert credibly testified that she would have accepted employmenton another shift if it had been offered. Significancy, no witness for Respondent,not even Diamond, testified that any job on any shift was offered to Burkert when,on November 13, she notified Diamond that she would be able to return to workon November 21.Moreover, no offer of any job was ever made to Burkert there-after, even when she protested Respondent's refusal to reinstate her to Caldon, itsdirector of Turnpike operations, or when later, as noted hereinafter, a vacancy oc-18 Burkert testified without contradiction that when she first began to work atRespond-ent's restaurant, she had worked 5 days a week, the same as all other full-time employees.The recordIs silent astowhether the reduction In her working days was pursuant toBurkert's renuest, or by direction of the emnloyer17Diamond's testimony in other respects was equally confused, self-contradictory, con-trary to his affidavit to the Board, implausible, and contrary to other witnesses for theRespondent, and I therefore do not credit it, except where it Is an admissionagainstInterest, or accords with other testimony which I credit HOWARD JOHNSONCOMPANY555curred.From the foregoing, I conclude that the credible record does not supportRespondent's contention that Burkert was either "inflexible" or unwilling to work ondays and hours other than her previous schedule.(2)Availability of work for BurkertThe record likewise fails to support Respondent's final contention in respect toBurkert that it could not restore her to her former job at her regular hours withoutdischarging another employee to do so 18Thus, the record shows that Respondenthired no replacement for Burkert when she suddenly took ill, but merely transferredViolet Sodowski, a cashier with less seniority than Burkert, from the 3 to 11 shift,to Burkert's day shift job, and transferred Peggy Gandy, who worked in the giftshop at Respondent's restaurant, to take Sodowski's place.Accordingly, there wasabsolutely no reason, as far as the credible record shows, why Respondent couldnot have restored the status quo by merely putting all of these employees back intheir original positions.Diamond testified that the reason he did not do so wasthat Burkert was only willing to work 4 days, and that he would then have beenrequired to hire a girl for 1 day. I have hereinbefore found that Burkert hadworked 5 days per week in the past, and that she had not been asked, and had notrefused to work 5 days per week when she returned.Moreover, even on Diamond'sdiscredited testimony, Burkert had been questioned regarding her availability forweekend work in September, 2 months before she was physically able to work again.So far as the record shows, she was never told, until the hearing herein, that workwas available if she would work 5 days per week, or weekends, or on anothershift.I therefore do not believe Diamond's asserted reason for not restoringBurkert, Sodowski, and Gandy to the jobs which each held before Burkert tookill.Indeed, because of its failure to do so, Respondent lost the services of PeggyGandy on the 3 to I1 shift because Gandy wanted to work only 3 days a week, andquit when she learned that Burkert was not returning and that she would have tocontinue to work full weeks.19After Gandy's termination, Respondent hired an-other cashier, Ann Kulesa, to take Gandy's place, but made no effort to ascertainwhether Burkert would take the position.On the foregoing record, I conclude thatat all material times there existed no impediment to Burkert's reinstatement to herformer position without discharging anyone, and I, therefore, further conclude thatCaldon's assignment of this reason to Burkert for Respondent's alleged inability toreinstate her was an apparent pretext to conceal the true reason or reasons therefor.(3)Wenzer's alleged inflexibility in respect to days and hoursIn respect to Wenzer's alleged "inflexibility" as to hours and days which she waswilling to work, the record reveals the following: Before her departure, Wenzerregularly worked 4 days a week, on Mondays, Tuesdays, Thursdays, and Fridays,on the 7 a m. to 3 p m. shift.Wenzer testified that she also worked Saturdays whenshe was so scheduled, and that she occasionally worked on Sundays when requestedto do so. She further testified that she never refused any request to work unlessshe had a previous engagement which could not be broken and that her timecardswould disclose that she has occasionally worked 5 and 6 days a weekAccordingtoWenzer's uncontradicted testimony, the only condition which she imposed at thetime she began to work in Restaurant 8N was that she wanted Wednesdays off,because that was the only day in the week that her husband did not work.Wenzerfurther testified that she had never been asked to work on the 3 to 11 shift and,therefore, had never had an opportunity to refuse work on that shift.When askedwhether she now stood ready to work other shifts, Wenzer frankly responded, "Ifit is so ruled . . I will take it, but if I don't have to, I would rather not because,as I said, I feel it is further discrimination."Hostess Makara admitted that at the time Wenzer advised her that she was readyto return to work, she imposed no conditions in respect to days or time.Makaratestified, however, that she knew that Wenzer would not work Thursdays, Sundays,or on the 3 to 11 shift because she had refused requests to do so in the PastOncross-examination Makara testified that the last such request was "a long time" ago.29 Ac noted above, this was the reason given by Caidon to Burkert when she protestedDiamond'e refusal to reinstate her to her former lob19Diamond testified that he told Candy that she would have to work the scheduleswhich Respondent set, "as we had nobody else available " Obviously this was not so sinceBurkert was available, and the difficulty could have been eliminated by restoring her toher former job .556DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent'sManager Diamond testified that about a week or two before Octo-ber 16, the date on which Wenzer attempted to return, he asked her whether shewould come in Saturdays or Sundays, or on the 3 to 11 shift, and that Wenzerreplied in the negative.Although admittedly available, Respondent brought norecords to the hearing to negate Wenzer's testimony that she had previously workedon Thursdays, Sundays, and on occasion, 5 and 6 days a week, and it offered noexplanation for its failure to do so.20Iwas favorably impressed with the forthrightness, frankness, apparent honesty,and demeanor of Wenzer on the witness stand. 1 have already indicated my lackof regard for the credibility of Manager Diamond's testimony, and I was similarlyunimpressed with that of Makara 21For all the foregoing reasons, including Re-spondent's failure to produce its records of Wenzer's days and hours of work,22 I donot credit Diamond's and Makara's testimony that Wenzer never worked Thursdays,and that she refused to work on Sundays, or on the 3 to 11 shift, and I credit thecontrary testimony of Wenzer, that she cooperated with Respondent in respect tothe days which she worked, and that she had not been asked to work on otherthan the day shift.23Significantly,Respondent never apprised Wenzer on Octo-ber 16, or thereafter, that there were jobs available for her if she would work 5days a week or on another shift, and no offer was ever made to Wenzer of any jobon any shift. In view of all the foregoing, I conclude that the credible record doesnot support Respondent's contention that Wenzer was either "inflexible" or unwillingto work on days and hours other than her previous schedule.(4)Availability of work for WenzerAs noted above Respondent further contends that on andsinceOctober 16, thedate on which Wenzer attempted to return to work, there has been no vacancy avail-able for her. In support of this contention, Hostess Makara testified on directexamination that Respondent has had "no opening" for Wenzer on daywork sinceOctober 16.24However neither she, nor any other witness for Respondent, offeredany testimony in respect to which employee was assigned to occupy Wenzer'sregular station at the counter when Wenzer went to the hospital, and none thatRespondent, on October 16, utilized fewer employees at the counter on the dayshift.25Moreover the record is likewise barren of any explanation why Wenzercould not have been restored to her regular station at the counter in the place ofwhoever took her place.The only explanation offered by Makara for not sched-ulingWenzer for the week beginning October 16 was that she had her "regulargirls" who work "five days a week," that Wenzer was unwilling to work more than4 days a week, and that it would be "unfair" to cut the other girls down to 4 daysin order to make room for Wenzer. I have already indicated my lack of credenceinMakara's testimony that Wenzer was unwilling to work more than 4 days a week.Indeed, the schedules produced by Respondent disclose that all the first-shift countergirls generally worked only 4 days per week, andless,onsomeoccasions.It is,therefore, quite apparent that, contrary to the implication of Makara's testimony,2DThe only records produced by Respondent in respect to employment of waitresses andcounter girls were the work schedules of the waitresses and counter girls for the periodbetween the week ending October 1, 1961, and January 14, 1962, inclusiven E g , Makara at first evaded a direct answer to the question of what discussion shehad with Diamond regarding Wenzer's return to work, by testifying,"He [Diamond] hasnothing to say about the girls'schedules,"then denied she had such a discussion, andthen admitted that she had one, but only told Diamond that Wenzer wanted to return.In addition, as reported hereinafter, Makara at first denied, but later, on cross-examina-tion, admitted that there were several job vacancies which could have been offered toWenzer, and her attempted explanations for her failure to do so were implausible and con-tradictory.22 See footnote 13,supra.saAs noted above, Wenzer,although she regarded it as discriminatory, indicated herwillingness to work on another shift "if it is so ruled "21Makara admitted that there have always been job vacancies on the 3 to 11 shift. Shetestified that she did not offer any of these jobs to Wenzer because "she knew" the latterwould refuse to work those hours. In view of my conclusion hereinabove that Wenner hadcooperated in respect to days and hours of work, and had never refused to work on the3 to 11 shift, it follows that I do not credit Makara's explanation of her failure to offerany of such jobs to Wenzer.25As found above,Wenzer's employment had never before been affected by seasonaldeclines in business. HOWARD JOHNSON COMPANY557Wenzer, a counter girl whose employment at Restaurant 8N dates to the time whenthe restaurant first opened, was also a "regular" girl.Moreover, and also con-trary to Makara's testimony, Respondent's schedule for the week when Wenzerattempted to return to work discloses that only 5 out of the 12 girls who worked daysthat week, worked a full 5^day week.26 In view of the foregoing, it is fairly obviousthat no credence can be placed on the explanation offered by Makara for the failureto schedule Wenzer for the week commencing on October 16.Moreover, the record likewise refutes Makara's testimony on direct examinationthat since October 16, there were no day-job vacancies to which Wenzer could bereinstated.Makara admitted on cross-examination that Doris Williams, a newemployee who had been placed "on call," 27 was put to work on days in December"during the holidays when business picked up."When Makara was asked whyWenzer was not offered that job, she testified that the opening was only for 2 weeks.Respondent's schedules belie her testimony.They show that Williams was put backtowork on November 5 when business was slow, not during the holidays whenbusiness picked up, that Williams thereafter worked regularly on days for at least10 weeks, not 2 weeks, and that she apparently was still working at the time of thehearing.28On another occasion during cross-examination, Makara testified that thereasonWilliams' job was not offered to Wenzer was that Williams was willing towork Saturdays, Sundays, and on any station and that Wenzer was not. I havealready enumerated my reasons for not believing either Makara's or Diamond'stestimony in respect to Wenzer's alleged "inflexibility." In view of the quite apparentunreliability of her testimony, and the shifting and changing reasons asserted byMakara for not offereing any job to Wenzer, I also place no credence in this reasonfor not doing so.Moreover the record discloses that in addition to Williams, Re-spondent has used a number of newly hired waitresses on the day shift sinceOctober 16.29When asked why Wenzer, a long-time employee, was not reinstatedin place of one of these new employees, Makara explained that one of them (Newton)needed the job more than Wenzer did.No explanation was offered by Makara inrespect to the other two.Makara finally admitted that if she had made an effort,she could have found work for Wenzer on the day shift.Then, when asked whyshe did not make the effort, Makara again repeated the discredited reason thatWenzer was only willing to work on certain days.On the foregoing record, and in the light of Respondent's policy and uniformpractice of reinstating experienced employees to their former jobs after leaves ofabsence, I am persuaded and find that the various reasons asserted by Respondentfor its alleged inability to reinstate Wenzer, an admittedly satisfactory employee, toher former job or to the other day vacancies shown by the record, are quite apparentpretexts3o6.Concluding findings in respect to Respondent's refusal to reinstate Wenzerand BurkertIn the light of Respondent's policy and previously uniform practice of reinstatingexperienced and satisfactory employees such as Wenzer and Burkert, the availabilityof jobs which they could have filled, the failure of Respondent to advise them of suchjob openings, and the pretextual reasons asserted by Respondent for not reinstatingthem, Respondent's motivation for so doing is quite apparent.Respondent wasopposed to bargaining with the certified representative of its employees, and sought-"The rest worked from 1 to 4 days27 An employee who is "oncall" is onewho is in a standby status for use in the eventof a sudden vacancy or other emergency."The last schedule produced by Respondent, covering the week ending January 14,1962, disclosed that Williams was still working on that date.29Betty Pischell was hired in June or July, and Ruth Sawyer and Betty Newton startedto work during the week ending October 8. The latter two were hired during the periodwhen, according to Respondent's other testimony, business is slow and it needs feweremployees.In addition, on October 16, the date when Respondent asserted It had "nospot" for Wenzer, Respondent hired two waitresses, Janet Schied and Gladys Kohen, andon January 8, 1962, it hired Joan Curtis, all for the second shift.None of these Jobswere offered to Wenzer.m Even assuming,arguendo,that Respondent had a valid reason for believing that thesetwo employees preferred to work certain hours and days, it is significant that they werenever advised until the hearing herein, that employment was available to them on otherhours or days, and thereby were precluded from the opportunity of accepting suchemployment. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDto evade its obligation to do so by,inter alia,contending that it was not a successorto the New Jersey corporation.In the resulting unfair labor practice proceedingagainst Respondent,Burkert and Wenzer gave testimony on the basis of which theBoard concluded that Respondent's said contention was without substance or merit,and that it had violated Section 8(a)(5) and(1)of the Act.The Respondent'srepresentatives were present at the former Board hearing,and, therefore,Respondenthad knowledge that Wenzer and Burkert so testified.31Before they testified, therenever was any question concerning Burkert's and Wenzer's reinstatement at theconclusion of their convalescence.Thus, as noted above,Burkert was told byManager Diamond to stay out as long as necessary to get "good and well"Similarly,when Wenzer told Hostess Makara that she was returning,the latter merely said,"All right," and asked her whether she had her "working shoes" ready.Nothingchanged thereafter except that they gave testimony in the Board proceeding againstRespondent.There is, of course, no direct evidence in the record that Respondent'srefusal toreinstateWenzer and Burkert to their former jobs was motivated by their testimonyagainst Respondent in the earlier Board proceeding,but such direct evidence is"rarely obtainable."32There is,however, uncontroverted testimony in the recordfrom which I am impelled to the inference that, in denying them reinstatement.Manager Diamond was following "orders"from his supervisors.Thus, on October 16,an hour after Wenzer went home, Mendoker said to Diamond, "I think it was ashame, the trick you pulled on Vera."Diamond replied, "Well you are on one sideand I am on the other side and I can't say too much"Mendoker said, "I don'tblame you, Mr. Diamond.I realize you get your orders just like we do "Diamondreplied, "I am glad you feel that way.Let's say I didn't create the situation." 33Moreover,Respondent'sdenial of discriminatory motivation for its failure to re-instateWenzer and Burkert,and the pretextual reasons and incredible testimonywhich it offered in support of its alleged inability to reemploy them despite itsprofessed readiness to do so, strongly suggests that "there is no alternative but toassume the truth of what[it] denies " 34For all the foregoing reasons,I infer and conclude that Respondent denied re-instatement to Wenzer and Burkert because they testified against it in the earlier Boardcase, and that the Respondent thereby engaged in unfair labor practices within themeaning of Section 8(a) (3), (4),and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section 1, above, havea close,intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily refused to reinstate Vera Wenzerand Lois Burkert, I will recommend that the Respondent be ordered to offer themimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights and privileges,and makethem whole for any loss of earnings they may have suffered because of the dis-crimination against them by the payment to each of a sum of money equal to theamount she normally would have earned as wages from the date she requested re-instatement to the date of the offer of reinstatement,less her net earnings duringsaid period, with back pay computed on a quarterly basis in the manner established bythe Board in F. W.Woolworth Company,90 NLRB 289, 291-294.a Moreover Operations Director Caldon and Hostess Makara knew that Burkert hadtestified before she sought reinstatement, and Manager Diamond similarly knew aboutWenzer's 9ttend9nePat theBoard hearing12HartsellAfilTsCompanyv N L I? B,111 F 2d 291,293 (C A 4)°Dlamond's suggestionto P,nrkert,when he told her there was "no spot" for her, thatshe call the mom office and sneak to Caldon if she did not"take his word for It," furthersnnnorts the inference that Diamond was acting pursuant to orders in denying reinstate-ment to these two emplnveesofDyer v DfcDovaall et al ,201 F 2d 265,269 ;N L R B v Walton ManufacturingCompany R Loganville Pants Co,369 U S 404 HOWARD JOHNSONCOMPANY559I shall also recommend that the Respondent make available to the Board, uponrequest, payroll and all other records necessary to facilitate the determination ofthe amounts due under this recommended remedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar unfair labor practices reasonably may be anticipated. I shall thereforerecommend that the Respondent be ordered to cease and desist from in any like orrelated manner infringing upon rights guaranteed to their employees by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Hotel and Restaurant Employees and Bartenders Union, Local 4, Hotel andRestaurant Employees and Bartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.By refusing and failing to reinstate Vera Wenzer and Lois Burkert because theytestified in a prior Board proceeding against Respondent, thereby also discouragingmembership in a labor organization, and interfering with, restraining, and coercingemployees in the exercise of their rights under the Act, Respondent had engaged inand is engaging in unfair labor practices affecting commerce within the meaning ofSection 8(a)(4), (3), and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Howard JohnsonCompany, its officers, agents, successors, and assigns, shall:ICease and desist from:(a)Refusing or failing to reinstate or otherwise discriminating against an em-ployee because he has given testimony in any proceeding under the Act.(b)Discouraging membership in and activities on behalf of Hotel and RestaurantEmployees and Bartenders Union, Local 4, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure of employment, or anyterm or condition of employment, except to the extent permitted by the proviso toSection 8(a) (3) of the Act.(c) In any other like or related manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist Hotel and Restaurant Employees and Bartenders Union,Local 4, Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom engaging in such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Vera Wenzer and Lois Burkert immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss of earnings theymay have suffered as a result of the discrimination against them, as provided in "TheRemedy" section of the Intermediate Report(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records, as set forth in "TheRemedy" section of the Intermediate Report.(c) Post at its Restaurant 8N at Milltown, New Jersey, copies of the attachednoticemarked "Appendix A." 35Copies of said notice, to be furnished by theRegional Director for the Twenty-second Region, shall, after being duly signed byw In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the further event that the Board's order be enforced by adecree of a United States Court of Appeals, the words "Puissant to a Decree of the UnitedStates Court of Appeals, Enforcing an Ordei" shall be substituted for the words "Pursuantto a Decision and Order." 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDan authorized representative of the Respondent,be posted by the Respondent im-mediately upon receipt thereof, and be maintained by it for a period of 60 consecu-tive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-second Region, in writing,within 20 days from the date of the receipt of this Intermediate Report and Recom-mended Order, what steps it has taken to comply herewith 36° In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read . "Notify said Regional Director, in writing, within 10 days from,the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT refuse or fail to reinstate, nor will we otherwise discriminateagainst any employee because he has given testimony in a proceeding undertheNational Labor Relations Act, as amended, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT discourage membership in or activities on behalf of Hoteland Restaurant Employees and Bartenders Union, Local 4, Hotel and Restau-rant Employees and Bartenders International Union, AFL-CIO, or any otherlabor organization, by discharging or refusing to reinstate any of our em-ployees or in any other manner discriminating against our employees in regardto their hire or tenure of employment, or any term or condition of employment,except to the extent permitted by the proviso to Section 8(a)(3) of the Act.WE WILL NOT in any other like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Hotel and Restaurant Employees and Bar-tenders Union, Local 4, Hotel and Restaurant Employees and Bartenders In-ternational Union, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities.WE WILL offer to Vera Wenzer and Lois Burkert immediate and full rein-statement to their former or substantially equivalent positions, without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination againstthem.All our employees are free to become or remain or to refrain from becoming orremainingmembers of Hotel and Restaurant Employees and Bartenders Union,Local 4, Hotel and Restaurant Employees and Bartenders International Union,AFL-CIO,or any other labor organization.HOWARD JOHNSONCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 744Broad Street, Newark, New Jersey, Telephone Number, Market 4-6151, if they,have any questions concerning this notice or compliance with its provisions,